Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Herbert Council petitions for a writ of mandamus based on undue delay by the district court in acting upon his motion for reduction of sentence, 18 U.S.C. § 3582 (2006). Our review of the district court’s docket reveals that the district court entered a final order on March 3, 2009, denying Council’s § 3582 motion. In light of the court’s action, we deny as moot Council’s petition for writ of mandamus. We grant Council’s motion to proceed in forma pauperis and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.